Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 23, 2019

The Court of Appeals hereby passes the following order:

A20D0214. DEBRA W. BULLARD v. THE BLACKSTONE GROUP LP, et al.

      It appears that this civil action stems from injuries Debra W. Bullard allegedly
suffered at her rental home, and is the latest in a series of unsuccessful cases1 filed by
Bullard against the defendants regarding her injuries. In this case, the trial court
entered (1) a bill of peace enjoining Bullard from filing (a) anything further in this
case and the prior related cases, or (b) any new action against the parties named in the
bill of peace if the filing relates to the subject matter of the related cases, unless the
Chief Judge of the Atlanta Judicial Circuit first sanctions the filing, and (2) an order
dismissing this case with prejudice. Bullard has filed a timely application for
discretionary appeal from these two orders.
      It appears that Bullard has a right of direct appeal. In Bullard’s first related case
the federal district court ruled that she could only re-file that case if she paid certain
defendants $5,460 in attorney fees; and OCGA § 5-6-35 (a) (6) requires applications
for discretionary appeal in “[a]ppeals in all actions for damages in which the
judgment is $10,000.00 or less,” while OCGA § 5-6-35 (a) (10) requires applications
in “[a]ppeals from awards of attorney’s fees or expenses of litigation under Code
Section 9-15-14[.]” However, even to the extent the trial court’s dismissal order here
was based on the fees ruling, Bullard may directly appeal the bill of peace, and under
OCGA § 5-6-34 (d) “all judgments, rulings, or orders rendered in the case which are
raised on appeal and which may affect the proceedings below” may be reviewed by
this Court. See Long v. City of Helen, 301 Ga. 120 (799 SE2d 741) (2017) (direct

      1
          See Case Nos. A19D0381 & A19D0382 (applications denied Apr. 3, 2019).
appeal of order granting a bill of peace and an award of attorney fees under OCGA
§ 9-15-14); see also Long v. City of Helen, Supreme Court Case No. S16D1054
(noting “a final order granting a Bill of Peace is directly appealable”); Mitchell v.
Wells Fargo Bank, N.A., 295 Ga. 620 (761 SE2d 295) (2014) (direct appeal of order
dismissing case based on bill of peace).
       We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Because it
appears that Bullard has a right to directly appeal the trial court’s bill of peace and
dismissal order,2 this application is hereby GRANTED, and Bullard shall have ten
days from the date of this order to file a notice of appeal with the trial court. If she has
already filed a notice of appeal in the trial court, she need not file a second notice.
The clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.




                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/23/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




       2
         Although it appears that the defendants filed a motion for attorney fees
pursuant to OCGA § 9-15-14 which is pending in the trial court, the pendency of that
motion does not render this case subject to the interlocutory appeal procedure. See
Hill v. Buttram, 255 Ga. App. 123, 124 (564 SE2d 531) (2002).